DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-7, in the reply filed on 7/16/2018 remains acknowledged.  
Applicant's election with traverse of CGS 21680 under elected Group I, and is administered alone, in the reply filed on 7/16/2018 remains acknowledged.  
Claims 8-16, 39, 41 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/16/2018.
Claim 7 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/16/2018.
The Examiner previously noted that the amendments made on 9/24/2020 & 3/25/2021 limited the subject to one 1) who has been subjected to bone trauma or 2) who has undergone spinal fusion or 3) is going to undergo spinal fusion.  These were individual species newly added at that time.  Subsequent office actions were based on the specie 1), subjected to bone trauma.  The current claim amendment no longer recites 1) or 3).  Accordingly, examined subject matter is shifted to alternate 2) recitation, which remains.

Response to Arguments
Applicants' arguments, filed 11/14/202, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
Arguments about claims 2-4 are moot, based on the cancelation of these claims.  
Applicant’s arguments, see p. 6, filed 11/14/2022, with respect to the new matter rejection have been fully considered and are persuasive, in view of the claim amendment.  While the arguments are not the basis of the withdrawn rejection, the claim amendment corresponds to subject matter for which there is support in the specification, and the earliest priority specification.  The rejection of claims 1-6 & 40 under 35 USC 112(a) has been withdrawn. 
The issue with lack of priority raised in the prior Office action has been resolved by the current claim amendment, for the examined claims, which now have priority to the earliest provisional application, filed 2/22/2012.
Applicant’s arguments, see p. 6, filed 11/14/2022, with respect to rejection under 35 USC 102 have been fully considered and are persuasive.  The rejection of claims 1-6 & 40 has been withdrawn. 
Applicant’s arguments, see p. 6, filed 11/14/2022, with respect to the rejection(s) of claim(s) 1-6 & 40 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as set forth below.
Applicant’s arguments, see p. 6, filed 11/14/2022, with respect to the rejection(s) of claim(s) 40 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 1, 5-6, 40, 42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sollazzo et al. (“Early Effects of Pulsed Electromagnetic Fields on Human Osteoblasts and Mesenchymal Stem Cells”; 2011; European Journal of Inflammation; 9, No. 1 (S); 95-100); in view of Mediero et al. (“Adenosine A2A Receptor Ligation Inhibits Osteoclast Formation: 2012 Feb; Am. J. Pathol.; 180(2):775-86; doi: 10.1016/j.ajpath.2011.10.017.).
Regarding Mediero, the PubMed record of this article indicates the Epub date of 2011 Nov 30 (see https://pubmed.ncbi.nlm.nih.gov/22138579/; accessed 12/8/2022), prior to the instant claimed priority date.
Sollazzo teaches pulsed electromagnetic fields (PEMFs) are commonly used in the clinical practice to treat several pathologies, including bone grafts; the sequences of events by which electromagnetic stimulation can lead its effects on bone healing are not completely understood (abstract).  The positive effects of PEMFs on fracture healing are well known and PEMFs are commonly used in the clinical practice since over 30 years.  PEMFs are used to treat several pathologies in which enhancement of bone healing is needed such as, a list including spinal fusion (95, 1st paragraph).
PEMFs are postulated to act at a membrane level influencing signal transduction of several hormones or growth factors, including Adenosine A2a producing the amplification of their transmembrane receptors (96, 1st paragraph).  The application of PEMFs is now accepted also in the therapy of the pathologies of the cartilage, because they are demonstrated to have an Adenosine A2A Receptor Agonist Activity, to favor chondrocyte proliferation and to reverse the catabolic effect of IL-1β on the cartilage matrix.
Sollazzo establishes that PEMFs have been used clinically for over 30 years, on bone related conditions to enhance bone healing. Conditions taught explicitly include the specie now required by claim1, spinal fusion.  Sollazzo also establishes that adenosine A2A agonist activity is known as an outcome of PEMFs and a mechanism by which PEMF functions in cartilage therapy.  
Sollazzo does not teach administration at the site of spinal fusion an adenosine A2A adenosine receptor agonist.  Sollazzo does not teach the elected compound, CGS 21680, recited as an alternative in claim 6, or a selective adenosine A2A receptor agonist compound, required by claim 5.  Sollazzo is silent about whether or not patients have a medical implant, suggesting the limitation of claim 40 is not a concern with application of the therapy taught.  Sollazzo does not teach a A2A adenosine receptor agonist being applied to bone at the site of spinal fusion, recited in claim 42.
The skilled artisan would have found it obvious to utilize chemical compounds having Adenosine A2A Receptor Agonist Activity, in place of PEMFs treatment, including as a treatment of subjects that have undergone spinal fusion (e.g., after the spinal fusion surgical procedure is complete), based on the recognized benefit in bone healing, and the art recognized Adenosine A2A Receptor Agonist Activity demonstrated for PEMFs.  Administration to the local site of spinal fusion would have been a natural location for the obvious A2A agonist compound, including direct application to the fusion site (at the fused bone) of this compound, rendering obvious claims 1 and 42. 
Mediero teaches adenosine is generated in increased concentrations at sites of injury/hypoxia and mediates a variety of physiological and pharmacological effects via G protein-coupled receptors (including A2A).  Because all adenosine receptors are expressed on osteoclasts, we determined the role of A2A receptor in the regulation of osteoclast differentiation.  The A2A receptor agonist, Applicant elected CGS21680, inhibited osteoclast differentiation and function, increased the percentage of immature osteoclast precursors and decreased IL-1β and tumor necrosis factor-α secretion, an effect that was reversed by the A2A antagonist, ZM241385 (abstract).
Mediero discusses the balance between bone formation and resorption in bone remodeling; normally, the two are at equilibrium.  When the balance of the sequential process of bone resorption and formation is disturbed in favor of bone resorption, the result is pathological bone destruction, observed in osteoporosis, or inflammatory diseases, such as rheumatoid arthritis (775, 1st paragraph).  Osteoclasts degrade bone to initiate normal bone remodeling and mediate bone loss in pathological conditions by increasing their resorptive activity (775, 2nd paragraph). 
Mediero establishes that inhibition of osteoclast differentiation and function is a result of GCS21680 application, the A2A adenosine receptor agonist.  The skilled artisan would have reasonably expected that reduction of the activity of osteoclasts, and the result of reduction of bone resorption that is a reported result of GCS21680 administration would affect the balance of bone resorption and formation, shifting toward formation (i.e., achieving an overall result of stimulating or promoting bone growth).  This would have provided an expected benefit when CGS21680 is administered in subjects with a need of bone growth stimulation, such as the patients discussed by Sollazzo, after spinal fusion.  The substitution of CGS12680 for PEMFs or addition of CGS12680 to PEMFs would have been obvious: 
1) because the treatment with PEMFs has in common to CGS21680, the mechanism of agonism of A2A adenosine receptors, explicitly taught by both Sollazzo for PEMFs treatment and by Meiero for CGS21680 treatment.  Thus, substitution is obvious, and addition is also obvious based on shared mechanism of action.   
2) The recognized property of inhibiting osteoclast differentiation and function by CGS21680 and expected benefit in reduction of bone resorption during balance process of resorption and formation would have been predicted to shifted toward stimulation or promotion of bone regeneration, clearly a desired benefit of substituting or adding CGS21680 after completion of spinal fusion.  The motivation would have been to stimulate bone formation after spinal fusion, reasonably predicted to enhance bone healing of the fused bone, also recognized for PEMFs, as taught by Sollazzo.
Administering an effective amount of CGS21680 (for promoting bone regeneration) to the site of the spinal fusion would have naturally been a preferred location, which would have maximized the effect of this active compound at the location where the desired action would have been desired, giving the method of claims 1, 5-6.
Regarding claim 40, because there is no mention by Sollazzo or Meiero of any medical implant administration to CGS21680 would have been obvious without consideration of medical implant status, giving obvious patient population not having a medical implant, among those receiving CGS21680 after spinal fusion.
Regarding claim 42, the recited location of application to the bone is also obvious, based on the predicted efficacy on bone regeneration.  Thus, application to the bone at the site of the spinal fusion would have naturally been an obvious administration site, rendering obvious the embodiment of new claim 42.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY P THOMAS/           Primary Examiner, Art Unit 1611